United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION-FEDERAL AIR
MARSHAL SERVICE, College Park, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1943
Issued: January 28, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 18, 2017 appellant filed a timely appeal from a June 9, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated March 15, 2017, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the June 9, 2017 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUES
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 9, 2015 appellant, then a 42-year-old federal air marshal, filed a traumatic
injury claim (Form CA-1) alleging that on February 6, 2015 he injured his left arm and shoulder
when he fell backwards while training in an airplane simulator. He indicated that in the simulation
activity he was shot point blank several times with “simunition” and he lost his balance and fell as
he tried to avoid getting shot.
In a February 5, 2015 attending physician’s report (Form CA-20), Dr. James S. Kercher, a
Board-certified orthopedic surgeon, noted that on February 5, 2015 appellant fell on his left
shoulder during a training exercise at work. He diagnosed shoulder pain with possible rotator cuff
tear. Dr. Kercher checked the box marked “yes” with regard to whether the condition was caused
or aggravated by an employment activity. He noted “fall at work.” Dr. Kercher also recommended
a magnetic resonance imaging (MRI) scan. He completed a modified-duty form advising that
appellant could perform sedentary duties, which included answering telephones, using a computer
and greeting visitors in a seated position, doing light duties, and driving a 15-passenger van.
Appellant returned to modified duty on February 6, 2015.
A March 9, 2015 MRI scan interpreted by Dr. Gerald Domescik, a Board-certified
diagnostic radiologist, revealed “no evidence of acute trauma ... rotator cuff and labrum are
intact.... Minor arthropathy AC [acromioclavicular] joint.”
In a March 18, 2015 report, Dr. Kercher noted that he had reviewed the MRI scan and it
demonstrated no evidence of an acute injury and that clinically, his shoulder pain was more
consistent with AC joint arthritis. He recommended appellant return to sedentary work. In a
March 19, 2015 report, Dr. Kercher completed an attending physician’s report (Form CA-20) and
indicated that appellant had shoulder strain and “neck pain.” He advised that the primary
complaint was due to neck pain and recommended a referral to a neck specialist. Dr. Kercher
recommended physical therapy and sedentary duties. He saw appellant on April 21, 2015, and
noted that he had reviewed the MRI scan, which demonstrated AC joint arthritis and neck strain.
Dr. Kercher recommended a neck specialist.
In an April 28, 2015 report, Dr. Kercher explained that appellant initially presented for left
shoulder and arm pain. He opined that the shoulder condition improved and the MRI scan
demonstrated no evidence of shoulder injury, despite appellant’s complaints of pain. Dr. Kercher
explained that an examination of the cervical spine revealed that appellant’s complaints of pain
were likely related to a neck condition. He noted that because appellant’s symptoms had “largely”
improved, he recommended a return to full-duty work.
In a May 1, 2015 report, Dr. Chad M. Kessler, a Board-certified orthopedic surgeon,
diagnosed cervical strain/shoulder pain. He placed appellant on temporary light-duty work.
Dr. Kessler examined the neck and alignment midline and found that a normal degree of lordosis
was present, with no deformities. He explained that he did not believe the complaints of left
2

shoulder pain were due to the cervical spine. Dr. Kessler recommended a referral to
Dr. Michael V. Cushing, an orthopedic surgeon, for evaluation of the left shoulder.
Appellant accepted a limited-duty job offer on May 1, 2015.
In a May 14, 2015 report, Dr. Cushing diagnosed a superior labral tear from anterior to
posterior (SLAP) tear, impingement syndrome of the left shoulder, and pain in joint involving
shoulder region. He noted that he was concerned for a labral tear, explaining that these commonly
do not show up on MRI scans, but the physical examination and history were consistent with a
labral tear.
By decision dated May 20, 2015, OWCP accepted appellant’s claim for sprain of the neck
and sprain of the left shoulder.
In a June 1, 2015 report, Dr. Kessler recommended surgical intervention based on
appellant’s continued complaints of pain. In a June 24, 2015 operative report, Dr. Cushing
performed a left shoulder SLAP tear and left shoulder impingement. In a September 14, 2015
report, he released appellant from care from the shoulder standpoint. Dr. Cushing noted that
appellant had complaints of pain and tightness in the neck and recommended physical therapy and
a cervical spine MRI scan.
A September 16, 2015 MRI scan of the cervical spine read by Dr. Kanda Vogt, a Boardcertified diagnostic radiologist, revealed posterior disc osteophyte (bone spurs) with super imposed
disc protrusion at C6-7 and multilevel spondylosis.
In a September 18, 2015 report, Dr. Cushing noted that appellant “appears to have an
aggravation of a preexisting degenerative disc.”
By decision dated December 14, 2015, OWCP expanded acceptance of the claim to include
aggravation of cervical disc degeneration.
On January 8, 2016 Dr. Cushing released appellant to full-duty work. He advised that
appellant reached maximum medical improvement (MMI) with no follow up required.
In a January 14, 2016 report, Dr. Kessler completed a work capacity evaluation (OWCP5c) advising that appellant had no limitations directly related to the reported injury, but he might
be limited by noninjury-related complaints.
On January 20, 2016 appellant requested that OWCP further expand the acceptance of his
claim to include additional left shoulder diagnoses.
Appellant returned to full-duty employment on January 25, 2016.
In a February 17, 2016 report, Dr. Kevin Park, a Board-certified orthopedic surgeon,
diagnosed “neck pain, patient without objective weakness in [right upper extremity] RUE but
subjective evidence.” He opined that from an orthopedic spine perspective, appellant would be at
MMI. Dr. Park noted that his examination of the cervical spine revealed no ecchymosis or muscle
atrophy and the alignment was normal. Furthermore, he found that active range of motion was

3

normal. Dr. Park provided work restrictions of 20 pounds and recommended a functional capacity
evaluation (FCE) for permanent disability.
Appellant underwent an FCE on March 3, 2016, which revealed that appellant was capable
of light-duty physical work. It was also noted that he had a cyst removed from his spine in 2008,
which left residuals of left lower extremity weakness, a bone spur removal in 2008, stitches to his
head and chin, and dizziness.
On May 20, 2016 the employing establishment accommodated appellant’s light-duty
restrictions with a modified employment position of driving a 15-passenger van.
On May 20, 2016 OWCP referred appellant for a second opinion, along with a statement
of accepted facts, a set of questions, and the medical record to Dr. Alexander Doman, a Boardcertified orthopedic surgeon to determine the current nature of his condition, the extent of his
disability, and appropriate treatment.
In a June 16, 2016 second opinion, Dr. Doman noted appellant’s history of injury and
treatment and indicated that he was currently working full time in a light-duty capacity. He related
that on June 24, 2015 appellant underwent arthroscopic surgery on the left shoulder due to ongoing
shoulder pain. Dr. Doman also noted that a tear of the left labrum was found. He examined
appellant and explained that there were no medical findings that indicated that the accepted workrelated conditions were still active and causing objective symptoms. Dr. Doman noted that there
was a lack of objective evidence on physical examination and in the radiographic studies to
indicate ongoing medical findings to support the accepted work conditions. He also explained that
the aggravation of cervical degeneration was temporary and he also explained that the temporary
aggravation had long ago subsided. Dr. Doman advised that appellant’s current condition was due
to the natural history of his preexisting degenerative disc disease of the cervical spine. He
explained that the rationale was that the type of injury that appellant sustained could only have
resulted in a minor temporary aggravation, which would have subsided within three months and
also noted that the cervical sprain was also temporary and would have resolved within this time.
Dr. Doman noted that the MRI scan performed shortly after the injury indicated no evidence of
acute injury. He related that the subjective complaints did not correspond to the lack of objective
findings. Dr. Doman further explained that the MRI scan of the shoulder was normal at the time
of the injury and there were no objective findings on physical examination. He indicated that there
were no physical limitations resulting from any work injury.
Regarding the SLAP tear, Dr. Doman noted that it was not related to the incident of
February 6, 2015. He explained that his rationale was that the MRI scan performed on May 9,
2015, clearly indicated that there was no injury to the labrum. Dr. Doman further noted that any
diagnosis of labrum injury that was noted later in surgery, would therefore not be related to his
injury and occurred sometime after March 9, 2015.
On August 2, 2016 OWCP advised appellant of its proposed termination of medical
benefits and wage-loss compensation based upon Dr. Doman’s June 16, 2016 report. It found that
the accepted conditions had resolved. OWCP afforded appellant 30 days to submit evidence and/or
argument should he disagree with the proposed termination of benefits.

4

On August 9, 2016 appellant disagreed with the notice of proposed termination.
In a March 16, 2016 status report, Dr. Park noted that appellant was seen for neck pain. He
explained that full details from the FCE revealed a demonstrated good effort. Dr. Park indicated
that walking and standing could be performed on a continuous basis without limitations and there
were no limitations with stair climbing. He also indicated that lifting be limited to 15 pounds,
intermittent to 35 pounds, and provided permanent restrictions of light physical and physical
demand level. Dr. Park diagnosed sprain of joints and ligaments of unspeciﬁed parts of neck,
sequela.
OWCP received a June 1, 2015 impairment rating from Dr. Cushing and a June 24, 2015
operative report from Dr. Cushing, who noted that appellant had what appeared to be a posterior
superior labral tear just behind the biceps anchor.
By decision dated September 13, 2016, OWCP finalized the proposed termination of
appellant’s wage-loss compensation and medical benefits, effective September 13, 2016.
In September 1, 2016 report, Dr. Qingng Ni, a Board-certified neurologist, who noted that
appellant had headache, painful neck, benign paroxysmal positional vertigo nystagmus, skin rash,
and rebound headache.
On October 14, 2016 appellant requested reconsideration. However, on January 12, 2017,
he clarified that he wished a review of the written record by an OWCP hearing representative.
Appellant submitted additional evidence.
By decision dated March 15, 2017, OWCP’s hearing representative affirmed the
September 13, 2016 decision. She found that the weight of the medical evidence of record clearly
established that all of the accepted medical conditions in the claim had resolved. The hearing
representative noted that appellant’s own treating physicians, Dr. Cushing and Dr. Kessler, had
found him to have attained MMI without the need for treatment of his shoulder and cervical spine
conditions. She explained that the lack of ongoing disability following MMI was confirmed by
the second opinion physician, Dr. Doman, who provided a well-rationalized report noting no
ongoing disability or need for additional medical treatment. The hearing representative further
found that the opinions of Dr. Park and Dr. Ni both failed to provide medical opinions which
supported ongoing disability, and that Dr. Ni’s reports discussed other diagnoses which had not
been accepted by OWCP.
Appellant requested reconsideration on March 31, 2017 providing a statement of his
arguments as to why he had continuing disability. Along with his reconsideration request he
resubmitted a June 24, 2015 operative report.
By decision dated June 9, 2017, OWCP denied modification of the March 15, 2017
decision.

5

LEGAL PRECEDENT -- ISSUE I
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.4
The request for reconsideration must also be received by OWCP within one year of the
date of its decision for which review is sought.5 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.6 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
With his March 31, 2017 reconsideration request, appellant did not establish that OWCP
erroneously applied or interpreted a specific point of law, or advance a new and relevant legal
argument not previously considered. Thus, he was not entitled to a review of the merits of his
claim based on the first and second above-noted requirements under section 10.606(b)(3).8
Along with a narrative statement which outlined the history of his treatment and why he
felt his case should be reopened, the only evidence submitted in support of his request for
reconsideration was a June 24, 2015 operative report which was previously of record. A claimant
may be entitled to a merit review by submitting relevant and pertinent new evidence, but in this
case the only evidence submitted was not new, nor was it relevant to the issue of continuing

3

5 U.S.C. § 8128(a); see also D.L., Docket No. 18-1007 (issued November 28, 2018).

4

20 C.F.R. § 10.606(b)(3); see also P.H., Docket No. 18-0896 (issued November 21, 2018).

5

Id. at § 10.607(a). See also D.L., supra note 3.

6

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); see also P.H., supra note 4.

8

See J.B., Docket No. 17-0628 (issued June 28, 2017).

6

disability.9 Thus, he was also not entitled to a review of the merits of his claim based on the third
above-noted requirement under section 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of
20 C.F.R. § 10.606(b)(3) and thus OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 9, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 28, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

See G.T., Docket No. 18-0158 (issued May 11, 2018).

7

